PER CURIAM.
A. W. and Maude T. Tanner applied with the Public Service Commission for certificates of public convenience and necessity for transporting mobile homes in certain Florida counties, including Alachua. Morgan Drive Away of Florida, Inc. and other certificate holders serving the area intervened in the proceedings to protest issuance of the application. After hearing the parties the Commission ordered that a certificate be issued to the Tanners.
Intervenors brought a petition for certio-rari here. After oral argument and consideration of the briefs we have found no *862departure from the essential requirements of law in the Commission’s action. The order is affirmed.
It is so ordered.
BOYD, Acting C. J., and OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.